ORDER

PER CURIAM.
D.P. appeals from the trial court’s judgment finding him guilty of statutory sodomy in the first degree, in violation of Section 566.062.1, RSMo 2000,1 and subjecting him to the provisions of Section 211.031.1(2). D.P. argues the trial court (1) erred in conducting the hearing pursuant to Section 491.075 without the presence of D.P.’s counsel; (2) committed plain error in admitting the three-year old victim’s hearsay statements without making a proper finding under Section 491.075; and (3) erred in finding D.P. committed the offense of statutory sodomy in the first degree.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. The trial court’s judgment is affirmed pursuant to Rule 84.16(b). The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).

. All subsequent statutory references are to RSMo 2000.